     Case 2:20-cv-00060-JAM-GGH Document 17 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA NEIL HARRELL,                             No. 2:20-cv-00060 JAM GGH P
12                       Petitioner,
13           v.                                        ORDER
14    RICK HILL,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with an application

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has filed a motion for

19   reconsideration of the undersigned’s March 20, 2022 order and a motion for default judgment.

20   ECF Nos. 15, 16.

21          On January 22, 2020, the court directed respondent to file a response to petitioner’s

22   habeas petition. ECF No. 5. On March 17, 2020, respondent filed a motion for a 60-day extension

23   of time in which to file and serve a response to the petition for writ of habeas corpus. ECF No. 11.

24   On March 18, 2020, respondent filed a corrected certificate of service for the motion for

25   extension of time. ECF No. 13. On March 20, 2020, the undersigned granted respondent’s request

26   for an extension of time to and including May 22, 2020. ECF No. 14.

27   Motion for Reconsideration

28          Petitioner has filed a motion for reconsideration of this court’s order filed March 20, 2022
                                                       1
     Case 2:20-cv-00060-JAM-GGH Document 17 Filed 04/27/20 Page 2 of 2

 1   granting respondent a 60-day extension of time. ECF No. 15. Petitioner alleges respondent’s
 2   service of the motion for extension of time based on a defective certificate of service makes the
 3   motion ineffective and respondent’s responsive pleading late. Although petitioner did initially file
 4   the incorrect certificate of service for the motion for extension of time, ECF No. 12, respondent
 5   corrected and refiled the certificate of service. See ECF No. 13. Petitioner has failed to
 6   demonstrate any new or different facts or circumstances which did not exist or were not shown
 7   upon the prior motion. See E.D. Local Rule 230(j). Accordingly, the motion for reconsideration
 8   is denied.
 9   Motion for Default Judgment
10          Petitioner contends that respondent’s failure to file a timely response to the petition
11   entitles him to a default judgment. ECF No. 16. Generally, petitioner is not entitled to a default
12   judgment for the failure to respond to claims raised in a petition for habeas corpus. See Gordon
13   v. Duran, 895 F.2d 610, 612 (9th Cir. 1990). In addition, respondent has filed an extension of
14   time to file responsive pleading. This deadline has not passed, and respondent is still within the
15   time permitted to file a responsive pleading. Accordingly, petitioner’s motion for default
16   judgment will be denied.
17   Review of This Order
18          Any review of the undersigned’s initial order, or this motion for reconsiderations shall be
19   directed to the assigned district judge within fourteen days of the filed date of this order.
20          Accordingly, IT IS HEREBY ORDERED that:
21          1. Petitioner’s motion for reconsideration of the undersigned’s March 20, 2022 order
22   (ECF No. 15) is denied;
23          2. Petitioner’s motion for default judgment (ECF No. 16) is denied; and
24          3. Any review of the undersigned’s initial order, or this motion for reconsiderations shall
25   be directed to the assigned district judge within fourteen days of the filed date of this order.
26   Dated: April 27, 2020
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
                                                         2
